DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
 
Response to Arguments
This Office action is in response to the applicant’s communication filed on 3/11/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see pages 6-8, with respect to Diolaiti failing to expressly teach movement of a first device at a selected rate relative to movement of a second device have been fully considered and are persuasive.  The previous prior art rejections of claims 46-50 have been withdrawn. 

Claim Objections
Claim 46 (and thereby dependent claims 47-50) is objected to because of the following informalities: a minor typographical error in line 22 at “the second percutaneous;”.  A simple corrective amendment such as “the second percutaneous device;” is suggested to moot the objection.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 16 of U.S. Patent No. 10,238,456. Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires the same limitations with only minor word variations being found that do not affect the scope of the claim sets.  Additionally it is noted that a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore the slightly narrower species claims (i.e. of U.S. Patent No. 10,238,456) anticipate the slightly broader genus claims (i.e. the present claim set, which lacks a .
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,238,456 in view of Diolaiti et al. (US 2010/0274087). Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires the same limitations with claim 1 of U.S. Patent No. 10,238,456 only missing the control module controlling one or more additional percutaneous device.  However, Diolaiti teaches similar medical robotic systems comprising a control system (see Abstract; exemplary Fig. 6; [0104]-[0105]; [0155]; [0163]; [0170]-[0174]) configured to (i.e. capable of) provide movement of the first percutaneous device (1702a,1702b; see Fig. 6; i.e. surgical instruments as master elements) ([0104]-[0105]; [0155]; [0163]; [0170]-[0174]), the second percutaneous device (1708; see Fig. 6; i.e. guide tube as slave element) and one or more additional percutaneous devices (i.e. 1704; see Fig. 6; i.e. imaging system as an additional slave element) by operation of a single input control wherein operation of the single input control during advancement of the first percutaneous device controls movement of both the first percutaneous device and the second percutaneous based on the operation of the single input control (see Abstract; exemplary Fig. 6; [0104]-[0105]; [0155]; [0163]; [0170]-[0174]; single input to control associated slave manipulator also simultaneously controls one or more slave elements) in order to beneficially achieve a secondary objective by automatically performing secondary tasks wherein system usability is enhanced by reducing a surgeon’s need to switch to another direct mode to manually achieve a desired secondary objective whereby the surgeon can better focus .

Allowable Subject Matter
Claims 1-7 and 45-50 contain allowable subject matter.  However, claims 1-7 and 45 remain subject to double patenting rejections as set forth above, which may be resolved with the filing of a terminal disclaimer.  Additionally, claims 46-50 are subject to a minor claim objection as set forth above, which may be mooted with a minor corrective claim amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771